Citation Nr: 1734024	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  07-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from October 1954 to August 1958, and from August 1960 to December 1973.  He was stationed in Vietnam from February 1968 to December 1968, and from August 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for depression and PTSD.

During the current appeal, in an October 2010 rating decision, the RO granted service connection for depression and assigned a 30 percent evaluation, effective from March 22, 2005.  As the Veteran has not expressed disagreement with the rating or effective date, the Board concludes that the only issue before it is entitlement to service connection for PTSD.

The Veteran requested a Decision Review Officer (DRO) hearing in a correspondence dated February 2007.  In an April 2007 letter, he received notice of the date and location of the hearing.  He failed to show at the required time.  In November 2011, the Veteran withdrew his DRO hearing request and instead asked to testify before a Veterans Law Judge.  See VA Form 21-0820.  He received notice of the date and location of said hearing in a correspondence dated January 2012.  In a January 2012 submission, the Veteran withdrew his request for a hearing before the Board.  

In April 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for issuance of a statement of the case, which the AOJ issued in June 2012.  As the Veteran did not file a timely substantive appeal, that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary to satisfy VA's duty to assist the Veteran.  Here, the Board finds that a new examination is warranted.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

A March 2016 VA PTSD examination was obtained.  The examiner opined that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD, opining instead that he met diagnoses of recurrent major depressive disorder in full remission and alcohol abuse in sustained full remission.  The examiner referred to the DSM-5 solely in making the determinations.  The examiner stated that although the Veteran was preoccupied with the idea that being in service and witnessing dead bodies ruined his life, he did not meet the criteria for a diagnosis of PTSD, denying most symptoms on both interview and a standardized screening instrument, the PTSD Checklist-5.  The Board observes that the PTSD Checklist-5 corresponds to the DSM-5 symptom criteria for PTSD.  

The Board finds that the March 2016 examination is inadequate.  The examiner referred solely to the DSM-5 in making the determinations.  However, this case is governed by the DSM-IV, as the matter was certified to the Board in December 2011.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (Mar. 19, 2015) (noting that effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-5, not DSM-IV, but this change does not apply to claims that were certified for appeal to the Board on or before August 4, 2014).  Thus, the DSM-IV is applicable to this case and the examination must conform to DSM-IV criteria.  Remand is thus required to address this deficiency.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to identify and determine the etiology of any currently diagnosed PTSD.  If possible, the examination should be conducted by an examiner who has not previously examined the Veteran.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must determine whether the Veteran has a diagnosis of PTSD.  In making this determination, the examiner must use the criteria contained in the DSM-IV rather than the DSM-5.  If the examiner determines that the Veteran does not have PTSD, he or she must discuss the prior diagnosis of PTSD in the VA treatment records. 

If a diagnosis of PTSD is deemed appropriate, then the examiner must comment on the link between the currently diagnosed PTSD and the Veteran's reported in-service stressors of exposure to dead bodies and fear of hostile military activity.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, then implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

